Ingraham, J.
The judgment in this case was recovered in 1850. The plaintiff and defendants settled in 1854, when the plaintiff satisfied the judgment of record, and the attorney now, in 1861, moves to set aside the satisfaction because his costs were not paid. Since the settlement one of the defendants is dead, who had charge of the business and settlement. Whatever might have been the result if the attorney had moved in proper season, I have no hesitation in holding *523that he has, by his neglect, lost any lien on this judgment. After two years he ceased to be attorney, and could not have satisfied the judgment, or exercised any control over it. Ho other person but the plaintiff could then satisfy it, In the absence of any notice to the contrary, I think the defendants had good reason to presume that the plaintiff had settled with his attorney. But in addition thereto, he has waited seven years since the settlement, and until the defendant who made it is dead.
[At Chambers, New York,
May 15, 1861.
Ingraham, Justice.]
. It is too late to make such a motion, or to open a satisfaction of a judgment for such a purpose.
Motion denied,